Title: From Thomas Jefferson to Jones & Howell, 22 December 1803
From: Jefferson, Thomas
To: Howell, Jones &


               
                  Messrs. Jones & Howell.
                  Washington Dec. 22. 03.
               
               I inclose you a letter from Gibson & Jefferson in Richmond which will inform you of the reciept of only 70. instead of 80. bundles of nail-rod, which you will doubtless have rectified wherever the error has happened. when you forward on the 10. bundles deficient, I shall be glad if you will send at the same time 3. sheets of sheet-iron 5 f. 9 I. long, and of whatever width above 16. I. they may happen to be. it is wanting at Monticello for a particular purpose.
               Your house, under some one of it’s former firms, (say about the year 1794.) furnished me with some sheets of iron, between 8. & 9. feet long, made up, each, of two sheets put together at the end in the manner of the paper herein inclosed, and as perfectly consolidated at the joint as if they had originally been rolled together. perhaps they were cemented while hot, & in the rolling press. how it was done I know not. I should have occasion for a good deal, next summer, if they could be got, of still greater length than this, say 10.½. feet, & 16. I. wide. not knowing in what way the edges are annealed together, nor whether several sheets can be put together to the extent above mentioned, I ask your information on the subject, that I may be enabled to take my measures accordingly. Accept my friendly salutations & good wishes.
               
                  Th: Jefferson
               
            